 1   McGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
                                           FRESNO DIVISION
13
     MARIA DIANA NARVAIZ,                            )    Civil No. 1:18-cv-01591-GSA
14
                                                     )
15          Plaintiff,                               )    STIPULATION AND ORDER FOR A
                                                     )    FIRST EXTENSION OF TIME FOR
16                  v.                               )    DEFENDANT TO FILE HIS
17                                                   )    RESPONSIVE BRIEF
     ANDREW SAUL,                                    )
18   Commissioner of Social Security,                )
                                                     )
19          Defendant.                               )
20                                                   )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 30 days to
24   file his responsive brief. Defendant respectfully requests this extension of time because of his
25   attorney’s extremely heavy workload, including twelve other district court due within the next
26   month, as well as a Ninth Circuit responsive brief to complete.
27
28   Stip. to Extend Def.’s Brief


                                                      1
 1           The new due date for Defendant’s responsive brief will be Wednesday, September 11,
 2   2019.
 3
 4
                                                Respectfully submitted,
 5
 6   Date: August 12, 2019                      OSTERHOUT BERGER DISABILITY LAW, LLC

 7                                       By:    /s/ Erik W. Berger *
                                                ERIK W. BERGER
 8                                              * By email authorization on August 8, 2019
 9                                              Attorney for Plaintiff

10
     Date: August 12, 2019                      McGREGOR W. SCOTT
11
                                                United States Attorney
12
                                         By:    /s/ Michael K. Marriott
13                                              MICHAEL K. MARRIOTT
                                                Special Assistant United States Attorney
14
                                                Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21   IT IS SO ORDERED.
22
        Dated:     August 13, 2019                          /s/ Gary S. Austin
23                                                 UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28


                                                   2
